           Case 4:21-cv-00450-JM Document 67 Filed 08/20/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

DYLAN BRANDT, et al.,
                                                                                         PLAINTIFFS,

v.                                    No. 4:21-CV-00450-JM

LESLIE RUTLEDGE, et al.,
                                                                                       DEFENDANTS.

                                DEFENDANTS’ NOTICE OF APPEAL

       Defendants hereby appeal to the United States Court of Appeals for the Eighth Circuit

from the orders entered in this action that granted Plaintiffs’ motion for a preliminary injunction

and denied Defendants’ motion to dismiss. (See Suppl. Order, Dkt. No. 64 (Aug. 2, 2021); Or-

der, Dkt. No 59 (July 21, 2021).) The Eighth Circuit has jurisdiction because Defendants chal-

lenge orders “granting, continuing, modifying, refusing, or dissolving” a preliminary injunction.

28 U.S.C. 1292(a)(1); see, e.g., Barrett v. Claycomb, 705 F.3d 315, 318 (8th Cir. 2013).

       This Court concluded that “it is inherent in the Court’s decision to grant the preliminary

injunction that the Plaintiffs have stated claims for violations of their Equal Protection, Due Pro-

cess, and First Amendment rights.” (Dkt. No. 64 at 12.) Therefore, the “denial of [Defendants’]

motion to dismiss . . . is ‘inextricably intertwined’ with the resolution of the court’s ruling on the

preliminary injunction.” Angelotti Chiropractic, Inc. v. Baker, 791 F.3d 1075, 1087 (9th Cir.

2015). As result, the Eighth Circuit additionally has “pendent appellate jurisdiction over the dis-

trict court’s denial of the motion to dismiss.” Id. at 1088; see Newton Cnty. Wildlife Ass’n v.

U.S. Forest Serv., 113 F.3d 110, 116 (8th Cir. 1997) (exercising interlocutory appellate jurisdic-

tion over order dismissing claim because it was “inextricably intertwined with” district court’s

“reasons for denying injunctive relief ”); see also, e.g., Lewis v. City of St. Louis, 932 F.3d 646,
           Case 4:21-cv-00450-JM Document 67 Filed 08/20/21 Page 2 of 2




650 (8th Cir. 2019) (“Though ordinarily premature, we may take up [a defendant’s] interlocutory

appeal of the district court’s denial of her motion to dismiss this claim now because it is inextri-

cably intertwined with the properly appealed matter of qualified immunity.”); Entergy, Ark., Inc.

v. Nebraska, 241 F.3d 979, 988 (8th Cir. 2001) (exercising interlocutory appellate jurisdiction

over order denying motion to dismiss for failure to state a claim, because “[w]hether [the plain-

tiff] ha[d] stated a claim” was “intertwined with Nebraska’s Eleventh Amendment argument,”

over which the Court had indisputable interlocutory appellate jurisdiction).

Dated: August 20, 2021                            Respectfully submitted,

                                                  LESLIE RUTLEDGE
                                                   Arkansas Attorney General

                                                  NICHOLAS J. BRONNI (2016097)
                                                    Arkansas Solicitor General
                                                  VINCENT M. WAGNER (2019071)
                                                    Deputy Solicitor General
                                                  MICHAEL A. CANTRELL (2012287)
                                                    Assistant Solicitor General
                                                  KA TINA R. GUEST (2003100)
                                                    Assistant Attorney General
                                                  OFFICE OF THE ARKANSAS
                                                    ATTORNEY GENERAL
                                                  323 Center Street, Suite 200
                                                  Little Rock, Arkansas 72201
                                                  (501) 682-8090
                                                  vincent.wagner@arkansasag.gov

                                                  Counsel for Defendants




                                                  2
